



EXHIBIT 10.1






FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 10, 2020, between FIRST MID BANCSHARES,
INC. (f/k/a FIRST MID-ILLINOIS BANCSHARES, INC.), a Delaware corporation (the
“Borrower”), and THE NORTHERN TRUST COMPANY, an Illinois state- chartered bank
(the “Lender”).


RECITALS


A. The Borrower and the Lender entered into that certain Sixth Amended and
Restated Credit Agreement, dated as of April 12, 2019 (the “Agreement”), in
which the Lender agreed to extend to the Borrower a revolving loan in the
principal amount of up to $10,000,000 (the “Revolving Loan”).


B. On April 25, 2019, the Borrower changed its name from “FIRST MID-ILLINOIS
BANCSHARES, INC.” to “FIRST MID BANCSHARES, INC.” as reflected in the Borrower’s
Restated Certificate of Incorporation.


C. By this Amendment, the Borrower and the Lender have agreed to: (i) increase
the principal amount of the Revolving Loan to up to $15,000,000; and (ii) extend
the maturity date of the Revolving Loan to April 9, 2021.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


AGREEMENTS


Section 1. All terms which are capitalized and used herein (which are not
otherwise specifically defined herein) shall be used in this Amendment as
defined in the Agreement.


Section 2. Clause (b) in the Recitals is hereby removed and replaced in its
entirety with the following:


“(b) a revolving loan in the principal amount of up to TEN MILLION DOLLARS
($10,000,000).”


Section 3. The last sentence of the second paragraph of the Recitals, is hereby
stricken in its entirety as follows:


“Each loan made pursuant to the Revolving Loan Commitment may be referred to
individually as a “Loan” or a “Revolving Loan” (and collectively as the “Loans”
or the “Revolving Loans”).”













--------------------------------------------------------------------------------





Section 4.    The following terms in Section 1.1 of the Agreement are hereby
removed and replaced in their entirety with the following:


SECTION 1.1
Definitions. The following terms shall have the following meanings.



““Loan” has the meaning ascribed to such term in Section 2.1 herein.”


““Revolving Loan” has the meaning ascribed to such term in Section 2.1 herein.”


““Revolving Loan Commitment” means FIFTEEN MILLION DOLLARS ($15,000,000).”


““Revolving Loan Maturity Date” means April 9, 2021, or such earlier date,
pursuant to Section 8.2 of this Agreement.”


Section 5.    The first paragraph of Section 2.1 of the Agreement is hereby
removed and replaced in its entirety with the following:


“2.1 Revolving Loan. Subject to the terms and conditions of this Agreement, the
Lender agrees to make loans to the Borrower, from time to time from the date of
this Agreement through the Revolving Loan Maturity Date, at such times and in
such amounts, not to exceed the Revolving Loan Commitment at any one time
outstanding, as the Borrower may request. Each loan made pursuant to the
Revolving Loan Commitment may be referred to individually as a “Loan” or a
“Revolving Loan” (and collectively as the “Loans” or the “Revolving Loans”).”


Section 6.    “Exhibit B - Subsidiaries” shall be amended and replaced in the
form attached hereto as Exhibit I to this Amendment.


Section 7. The Revolving Note, dated April 12, 2019, by the Borrower in favor of
the Lender is hereby amended and restated by that certain First Amended and
Restated Revolving Note dated April 10, 2020, by the Borrower in favor of the
Lender in the form of Exhibit II attached hereto (with appropriate insertions)
which First Amended Revolving Note evidences and shall continue to evidence the
Revolving Loan and certain other obligations incurred by the Borrower under the
Agreement.


Section 8. The Borrower hereby remakes, as of the date of execution hereof, all
of the representations and warranties set forth in Section 5 of the Agreement.
The Borrower additionally represents and warrants that: (a) the execution and
delivery by the Borrower of this Amendment and the performance by the Borrower
of its obligations under this Amendment are within the Borrower’s corporate
powers, will be authorized by all necessary corporate action, have received all
necessary governmental approval (if any should be required) and do not and will
not contravene or conflict with any provision of law or of the charter or
by-laws of the Borrower or any subsidiary or of any agreement binding upon the
Borrower or any subsidiary; and (b) the representations and warranties set forth
in Section 5 of the Agreement and in Section 8(a) of this Amendment shall be
true and correct as of the date hereof, and after giving effect to this
Amendment, between the Borrower and the Lender, no Event of Default or











--------------------------------------------------------------------------------





Unmatured Event of Default under the Agreement has occurred and is continuing
under the Agreement. The Borrower shall have provided to the Lender a
certificate of a senior executive officer of the Borrower certifying the
provisions of Section 8(a) of this Amendment, in the form of Exhibit III
attached hereto.


Section 9. The effectiveness of this Amendment is subject to the conditions
precedent that the Lender shall have received all of the following, each duly
executed and dated the date hereof, in form and substance satisfactory to the
Lender and its counsel, at the expense of the Borrower, and in such number of
signed counterparts as the Lender may request:


a.    this Amendment;


b.
the First Amended Revolving Note in the form of Exhibit II attached hereto;



c.    a certificate in the form of Exhibit III attached hereto;


d.
a copy of a resolution of the Board of Directors of the Borrower authorizing or
ratifying the execution, delivery and performance, respectively, of this
Amendment and of the other documents provided for in this Amendment, certified
by the Secretary of the Borrower; and



e. such other documents and certificates as the Lender may reasonably request.


Section 10. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall constitute but one and the same instrument.


Section 11. Except as previously amended hereby and except as amended by this
Amendment, the Agreement is hereby ratified and confirmed and shall continue in
full force and effect.


Section 12. This Amendment shall become effective when it shall have been
executed by the Borrower and the Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns.


Section 13. Without limiting the obligations of the Borrower under the
Agreement, the Borrower agrees to pay, or to reimburse on demand, all reasonable
costs and expenses incurred by the Lender in connection with the negotiation,
preparation, execution, delivery, modification, amendment or enforcement of this
Amendment, the Agreement and any other agreements, documents and instruments
referred to herein, including the reasonable fees and expenses of legal counsel
engaged by the Lender for such purposes.








Signature page follows.















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.


FIRST MID BANCSHARES, INC.
(f/k/a FIRST MID-ILLINOIS BANCSHARES, INC.)


By:      /s/ Michael L. Taylor    


Title:     SEVP and COO




By:     /s/ Matthew K. Smith


Title:     EVP and CFO    


Address for notices:
1515 Charleston Avenue
Mattoon, Illinois 61938
Attention: Chief Financial Officer
Telephone: 217/258-3306
Fax No.: 217/258-0485







THE NORTHERN TRUST COMPANY


By:     /s/ Peter Hallan


Title:     Vice President


Address for notices:
50 South LaSalle Street, M-21
Chicago, IL 60603
Attention: Mr. Peter J. Hallan
Telephone: 312/444-2434


Fax No.: 312/630-6105

















Signature page to First Amendment to Sixth Amended and Restated Credit Agreement





--------------------------------------------------------------------------------











EXHIBIT I


Subsidiaries of Borrower


First Mid Bank & Trust, National Association (a national banking association)


First Mid Wealth Management Company (an Illinois corporation)


The Checkley Agency, Inc., d/b/a First Mid Insurance Group (an Illinois
corporation)


Mid-Illinois Data Services, Inc. (a Delaware corporation)


First Mid Captive, Inc. (a Nevada corporation)


First Mid-Illinois Statutory Trust II (a Delaware business trust)


Clover Leaf Statutory Trust I (a Delaware business trust)


FBTC Statutory Trust I (a Delaware business trust)







--------------------------------------------------------------------------------





EXHIBIT II


FIRST AMENDED AND RESTATED REVOLVING NOTE


$15,000,000     Chicago, Illinois
April 10, 2020






FOR VALUE RECEIVED, on or before the Revolving Loan Maturity Date (as such term
is defined in the Sixth Amended and Restated Credit Agreement by and between
First Mid-Illinois Bancshares, Inc. (n/k/a First Mid Bancshares, Inc.) and The
Northern Trust Company, dated as of April 12, 2019 (as amended on the date
hereof, the “Agreement”), FIRST MID BANCSHARES, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of THE NORTHERN TRUST COMPANY, an
Illinois banking corporation (hereafter, together with any subsequent holder
hereof, called the “Lender”), at its main banking office at 50 South LaSalle
Street, Chicago, Illinois 60675, or at such other place as the Lender may
direct, the aggregate unpaid principal balance of each advance (a “Loan” and
collectively the “Loans”) made by the Lender to the Borrower under this
Revolving Note. The total principal amount of Loans outstanding at any one time
under this Revolving Note will not exceed FIFTEEN MILLION AND NO/100 UNITED
STATES DOLLARS ($15,000,000).


This Revolving Note is in replacement of, and substitution for, but not in
repayment of, that certain Amended and Restated Revolving Note, dated as of
April 12, 2019, in the principal amount of TEN MILLION AND NO/100 UNITED STATES
DOLLARS ($10,000,000) made by the Borrower and payable to the order of the
Lender (the “Prior Note”), pursuant to that certain Sixth Amended and Restated
Revolving Credit Agreement, dated as of April 12, 2019, as amended, between the
Borrower and the Lender, and this Revolving Note shall not be deemed a novation
thereof. Any and all amounts outstanding under the Prior Note as of the date of
this Revolving Note shall be deemed to be amounts outstanding under this
Revolving Note.


The Lender is hereby authorized by the Borrower at any time and from time to
time at the Lender's sole option to attach a schedule (grid) to this Revolving
Note and to endorse thereon notations with respect to each Loan specifying the
date and principal amount thereof, and the date and amount of each payment of
principal and interest made by the Borrower with respect to each such Loan. The
Lender's endorsements as well as its records relating to Loans is rebuttably
presumptive evidence of the outstanding principal and interest on the Loans,
and, in the event of inconsistency, will prevail over any records of the
Borrower and any written confirmations of Loans given by the Borrower.


The Borrower agrees to pay interest on the unpaid principal amount from time to
time outstanding under this Revolving Note on the dates and at the rate or rates
as set forth in the Agreement.


Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.







--------------------------------------------------------------------------------





This Revolving Note evidences indebtedness incurred under the Agreement, to
which Agreement reference is hereby made for a statement of its terms and
provisions, including without limitation those under which this Revolving Note
may be paid prior to its due date or have its due date accelerated.


This Revolving Note and any document or instrument executed in connection with
this Revolving Note are governed by and construed in accordance with the
internal law of the State of Illinois, and are deemed to have been executed in
the State of Illinois. This Revolving Note binds the Borrower, its successors
and assigns, and inures to the benefit of the Lender, its successors and
assigns, except that the Borrower may not transfer or assign any of its rights
or interest under this Revolving Note without the prior written consent of the
Lender.








FIRST MID BANCSHARES, INC. (f/k/a FIRST MID-ILLINOIS BANCSHARES, INC.)






By:      /s/ Michael L. Taylor    


Title:     SEVP and COO






By:     /s/ Matthew K. Smith


Title:     EVP and CFO




































II





--------------------------------------------------------------------------------







EXHIBIT III


Officer’s Certificate


April 10, 2020




The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675




Re: First Amendment to Sixth Amended and Restated Credit Agreement (the “First
Amendment”), between First Mid Bancshares, Inc. (f/k/a First Mid-Illinois
Bancshares, Inc.) (the “Borrower”) and The Northern Trust Company (the
“Lender”).




Ladies and Gentlemen:


This certificate is being delivered to the Lender pursuant to Section 8 of the
First Amendment. Terms used in this certificate which are defined in the Sixth
Amended and Restated Credit Agreement (as amended, the “Agreement”) shall have
the same meanings given to them in the Agreement.


In connection with the execution and delivery of the First Amendment, the
undersigned officer of the Borrower hereby certifies as follows:


1.
After giving effect to the First Amendment, no Event of Default or Unmatured
Event of Default under the Agreement, as amended by the First Amendment, has
occurred and is continuing; and



2.
After giving effect to the First Amendment, the representations and warranties
in Section 5 of the Agreement and in Section 8 of the First Amendment are true
and correct in all material respects as of the date hereof.



Very truly yours,


FIRST MID BANCSHARES, INC. (f/k/a
FIRST MID-ILLINOIS BANCSHARES, INC.)


By:    /s/ Michael L. Taylor    


Title:    SEVP and COO    






III





